                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      No. 5:08-CR-369-FL-7
                                       No. 5:19-CV-7-FL

MARCUS SHONNELA BROWN,                          )
                                                )
                        Petitioner,             )
                                                )
               v.                               )             ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                       Respondent.              )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255 (DE 101). Petitioner filed the instant motion on January 8, 2019,

asserting he is entitled to sentence reduction pursuant to section 404 of the First Step Act of 2018.

Petitioner did not assert any other grounds for relief in the motion. On May 1, 2019, petitioner,

acting through appointed counsel, filed separate motion to reduce sentence pursuant to the First Step

Act of 2018, which the court granted.

       Accordingly, petitioner’s § 2255 motion is moot, and the court DISMISSES the motion (DE

101) without prejudice. After reviewing the claims presented in the habeas petition in light of the

applicable standard, the court denies a certificate of appealability.

       SO ORDERED, this the 21st day of May, 2019.



                                                       ______________________
                                                       LOUISE W. FLANAGAN
                                                       United States District Judge
